865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Thomas MAYHER, II, Plaintiff-Appellant,v.OHIO DEPARTMENT OF CORRECTIONS, DIRECTOR;  ProsecutorCorrigan;  Chief Judge Spellacy;  Judge Kilbane;Cuyahoga County Courts;  State of Ohio,Defendants-Appellees.
No. 88-3462.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Ohio state prisoner appeals the district court's judgment dismissing his civil rights suit filed under 42 U.S.C. Sec. 1983.  Seeking declaratory and injunctive relief, Mayher alleged that he was being held in prison in a case of mistaken identity, and was disciplined and denied privileges by prison officials due to his refusal to use the name under which he was convicted.  The district court granted the defendants' motion to dismiss under Fed.R.Civ.P. 12(b)(6) on the ground of res judicata.


3
Upon consideration, we affirm for the reason stated by the district court.  Plaintiff has filed numerous cases on this same issue in the district court, one of which was affirmed by this court.  Mayher v. Tate, No. 85-3690 (6th Cir.  Nov. 6, 1985).  Plaintiff has also filed a series of mandamus petitions in this court arising out of the same allegations.  As plaintiff has had the opportunity to litigate his claim and judgment has been entered against him on the merits, this claim is barred by the doctrine of res judicata.   See White v. Colgan Electric Co., 781 F.2d 1214, 1216 (6th Cir.1986);  Westwood Chemical Co. v. Kulick, 656 F.2d 1224, 1227 (6th Cir.1981).


4
The district court's judgment is hereby affirmed Rule 9(b)(5), Rules of the Sixth Circuit.